Citation Nr: 9904271	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to January 1, 1996, 
for assignment of a permanent and total disability rating for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1996, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
September 1996.


REMAND

By rating decision in March 1992, the RO denied entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  The veteran initiated 
and completed an appeal from that determination.  The case 
came to the Board and was remanded in January 1995 and again 
in January 1996.  After additional development of the medical 
evidence, the RO granted entitlement to a permanent and total 
rating for nonservice-connected pension purposes by rating 
decision in March 1996.  The RO assigned a June 14, 1992, 
effective date for the permanent and total rating, and the 
veteran was advised by letter in March 1996 that the RO 
action constituted a full grant of the benefit sought.  

In late March 1996, the RO received an Improved Pension 
Eligibility Verification Report (VA Form 21-0516-1) from the 
veteran which included information to the effect that he had 
no income from June 1992 through December 31, 1993, but that 
he had gross wages in excess of $24,000 from January through 
December 1994, and gross wages in excess of $22,000 from 
January 1995 through December 1995.  In an April 1996 rating 
decision, the RO cited the VA Form 21-0516-1 as clearly 
showing that the veteran was not permanent and totally 
disabled prior to January 1, 1994, and the RO amended the 
effective date of the veteran's pension award to January 1, 
1996.  The veteran has appealed from this determination.  

It appears from the above sequence of events that the RO 
first granted pension from June 14, 1992, and then (one month 
later) retroactively amended the pension award to effectively 
terminate entitlement to pension prior to January 1996.  The 
basis for the RO's action seems to be that the veteran was 
working from January 1994 through December 1995.  However, 
the RO's action makes no mention as to entitlement for the 
period from June 14, 1992, (the original date of entitlement) 
to January 1994.  Moreover, the RO has not cited any medical 
evidence which is pertinent to entitlement to a permanent and 
total rating, but has simply indicated that the fact that the 
veteran was working on a full-time basis makes it clear that 
the veteran was not permanently and totally disabled.  The 
Board is of the opinion that the RO's analysis and approach 
to the present case must be clarified, the Board further 
believes that the question of whether income was excessive 
for pertinent periods must be reviewed as well as adequate 
reasons furnished for any finding regarding the actual 
permanent and total disability rating itself.  

Moreover, the Board notes that certain procedures are 
required to be followed where a change in disability or 
employability warrants a reduction or discontinuance of 
pension payments.  38 C.F.R. § 3.105(f) (1998).  Such actions 
include an appropriate rating proposing the reduction or 
discontinuance. 

In view of the circumstances of this case, the case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should undertake to obtain 
from the veteran all necessary 
information regarding employment, income, 
etc. for the period beginning June 14, 
1992, to the present.  Any necessary 
development regarding the nature of any 
such employment should be accomplished. 

2.  After completion of the above, the RO 
should review the entire record and 
determine whether the veteran is entitled 
to nonservice-connected disability 
pension prior to January 1, 1996.  In 
making this determination, the RO should 
clearly discuss the implications of the 
veteran's income and his actual 
disability status as demonstrated by the 
evidence of record.  The RO should 
clearly indicate what action(s), if any, 
is/are warranted on the basis of the 
veteran's income from June 14, 1992, to 
January 1, 1996, and should also clearly 
indicate what action(s), if any, is being 
made on the basis of a change in 
disability.  

3.  Any rating reduction/termination 
determined warranted by the RO should be 
accomplished in accordance with the 
provisions of 38 C.F.R. § 3.105.  

4.  After completion of the above, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing the 
basis or bases (including income criteria 
as well as disability findings) for the 
RO's action(s), and a citation to all 
applicable laws and regulations 
(including income criteria).  After 
affording the veteran and his 
representative a reasonable opportunity 
to respond, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to clarify the issue(s) and to 
afford the veteran due process of law.  The Board intimates 
no opinion as to the eventual determination to be made.  The 
veteran is free to submit additional evidence in support of 
his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


